  Case 17-36042       Doc 60   Filed 04/24/19 Entered 04/24/19 13:53:42                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     17-36042
Tyrone Moore                                  )
                                              )                Chapter: 13
                                              )
                                                               Honorable Jack Schmetterer
                                              )
                                              )
               Debtor(s)                      )

               Order on Motion to Obtain Credit and Incur Debt and Shorten Notice

       THIS CAUSE COMING TO BE HEARD on the Debtors’ Motion to incur debt and
shorten notice, all parties present or represented by counsel, and the Court being fully advised in the
premises; due notice being given:

   WHEREFORE, IT IS HEREBY ORDERED AS FOLLOWS

   Debtor is permitted to purchase a 2016 Jeep Patriot, or substantially similar vehicle, by
financing an amount not to exceed $15,334.08, with an interest rate not to exceed 19.99%, for a term of
60 months with monthly payments not to exceed $406.17.




                                                           Enter:


                                                                    Honorable Jack B. Schmetterer
Dated: April 24, 2019                                               United States Bankruptcy Judge
